DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 25 is objected to because of the following informalities:  claim 25, recites in line 25, inter alia, “a projection of each of one or more”. The terms “each of” are extraneous and rewording line 25 to recite, inter alia “a projection of one or more…”, would more clearly convey the same meaning.  
Claim 30 is objected to because of the following informalities:  claim 30, recites in line 1-2, inter alia, “a projection a part of the tail edge…”. Rewording the claim along the lines of “a projection of a part of the tail edge…”, would be more grammatically correct.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 26, claim 26 recites, inter alia, “wherein the one or more of the plurality of recessed portions include the second recessed portion” in lines 1-2, however, claim 25 recites, inter alia, “the second recessed portion is another one of the plurality of recessed portions” in lines 13-14. This being the case, it is unclear what additional limitations that claim 26 provides, that are not already present within claim 25? Claim 27 is further rejected for dependence upon a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-30 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Sawada (U.S. 20180066521) in view of Patal (U.S. 4089618).
In re claim 25, Sawada teaches an axial-flow impeller (fig. 2; axial fan 5; [0024]) comprising: 
a hub (fig. 2; hub 11; [0026]); and 
a plurality of blades (as shown in fig. 2; blades 12; [0026]) arranged on an outer circumferential wall of the hub at intervals along a circumferential direction of the hub (as shown in fig. 2), 
a tail edge (fig. 2, fig. 4; rear edge part 17; [0029]) of one blade of the blades being provided with a plurality of recessed portions (plurality of grooves in 17b, as shown in fig. 4; [0034]) successively arranged in a direction from a blade root (fig. 3, fig. 4; inner circumferential edge 13; [0028]) of the one blade to an outer edge (fig. 3, fig. 4; outer circumferential edge 14; [0028]) of the one blade and each recessed (as shown in fig. 4) in a direction towards a front edge (fig. 4; 16; [0034]) of the one blade; 
wherein: 
a connection line (S1, as shown below in annotated fig. 1) between 
a projection of a starting point of a first recessed portion (as shown below in annotated fig. 1) on a reference plane perpendicular to a rotation axis of the axial-flow impeller and 
a projection of an end point of a second recessed portion (as shown below in annotated fig. 1) on the reference plane is a first connection line, 
the first recessed portion being one of the plurality of recessed portion that is closest to the blade root of the one blade (as shown below in annotated fig. 1), and 
the second recessed portion is another one of the plurality of recessed portions that is closest to the outer edge of the one blade (as shown below in annotated fig. 1); 
a connection line (S2, as shown below in annotated fig. 1) between 
a projection of a tail edge point of the blade root on the reference plane (as shown below in annotated fig. 1) and 
the projection the end point of the second recessed portion on the reference plane is a second connection line (as shown below in annotated fig. 1); 
a projection of each of one or more of the plurality of recessed portions on the reference plane is partially located at a front-edge side of the second connection line (as shown below in annotated fig. 1), 
the front-edge side of the second connection line being one of sides of the second connection line that is close to the front edge (as shown below in annotated fig. 1).

    PNG
    media_image1.png
    758
    565
    media_image1.png
    Greyscale
 
Fig. 1	Annotated Fig. 4 of Sawada

Sawada lacks 
a projection of each of remaining one or more of the plurality of recessed portions on the reference plane is completely located between the first connection line and the second connection line.
Patal teaches an analogous device having a hub (fig. 1; 18; [Col. 3, ln 3-16]), and a plurality of fan blades (fig. 1, fig. 5; blades 20) and further teaches
a projection of each of remaining one or more of the plurality of recessed portions (as shown in fig. 5; 21) on the reference plane, having a roughly parallelogram type shape with a roughly concave curved trailing edge (20b, as shown in fig. 5; [Col. 3, ln 3-16]). 
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Sawada, to incorporate plurality of blades, having various notch configurations, such as recessed portions in a blade having a roughly parallelogram type shape with a roughly concave curved trailing edge, as clearly suggested and taught by Patal, in order to distribute the pressure fluctuations resulting from movement of the blades through the fluid (air) over a relatively broad band of frequencies and reduces the annoying noise frequencies (abstract).
Further, such a modification (Sawada as modified by Patal) would result in a projection of each of remaining one or more of the plurality of recessed portions on the reference plane being completely located between the first connection line (as modified by Patal) and the second connection line (as modified by Patal). 
Additionally, a modification (such as Sawada as modified by Patal) would have been an obvious matter of design choice to make the different portions of the blade of whatever form or shape was desired or expedient (including having a projection of each of remaining one or more of the plurality of recessed portions on the reference plane being completely located between the first connection line and the second connection line), since a change in form or shape (and in this case, simply decreasing the distance between the start of 17A and 18, such that 17A lies between S1 and S2 as shown above in annotated fig. 1) is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

In re claim 26, see claim 25 above.
In re claim 27, Sawada and Patal teach the axial-flow impeller according to claim 26, and Sawada further teaches wherein 
a projection of a furthest contour point of the second recessed portion on the reference plane is located on the front-edge side of the second connection line, 
the furthest contour point is a point on a contour line of the second recessed portion that is furthest from the second connection line (as shown above in annotated fig. 1; note furthest contour point is at intersection from contour line to outer most radius of blade 12).
In re claim 28, Sawada and Patal teach the axial-flow impeller according to claim 25, and Sawada further teaches wherein 
the remaining one or more of the plurality of recessed portions include the first recessed portion (as shown above in annotated fig. 1).
In re claim 29, Sawada and Patal teach the axial-flow impeller according to claim 25, and Sawada further teaches wherein 
a projection of one recessed portion of the plurality of recessed portions on the reference plane is a curve (as shown above in annotated fig. 1; first recessed portion and second recessed portion each have curved projections), and 
the one recessed portion is smoothly and transitionally connected to a part of the tail edge other than the one recessed portion (as shown above in annotated fig. 1).
In re claim 30, Sawada and Patal teach the axial-flow impeller according to claim 25, and Sawada further teaches wherein 
a projection of a part of the tail edge located between two adjacent ones of the plurality of recessed portions is a straight line (as shown above in annotated fig. 1; also see fig. 6, lines k1).

In re claim 44, see claim 25 above. Sawada further teaches an air conditioner (fig. 1; outdoor unit 1; [0024]; note: the air conditioner also includes the axial fan 5).

Claims 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Sawada (U.S. 20180066521) in view of Patal (U.S. 4089618) and in further view of Cho et. al. (U.S. 20030012656).
In re claim 36, Sawada and Patal teach the axial-flow impeller according to claim 25, and Sawada further teaches wherein: 
the hub has a front end surface (bottom side (negative pressure side), as shown in fig. 3) and a rear end surface (top side (positive pressure side), as shown in fig. 3) in an airflow incoming direction (air flow goes from negative to positive, as shown in fig. 3).
Sawada lacks 
the front end surface being closed and the rear end surface being open; 
a hub cavity with an open rear end is formed in the hub; and 
a fitting groove suitable configured to be fitted with a motor is provided on the front end surface.
Cho discloses an analogous axial flow fan, having an analogous hub comprising:
a front end surface (fig. 2b; left side surface of 12) being closed (as shown in fig. 2b) and the rear end surface (fig. 2b; right side surface of 12) being open (as shown in fig. 2b); 
a hub cavity with an open rear end is formed in the hub (as shown in fig. 2b); and 
a fitting groove (open region on leftmost side of 12, along rotational axis) suitable configured to be fitted (note: hole for motor shaft along rotational axis) with a motor is provided on the front end surface (as shown in fig. 2b; [0047]; note: motor not shown).
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Sawada, to incorporate a hub having a fitting groove and other features, as clearly suggested and taught by Cho, in order to reduce blowing noise (abstract).
In re claim 37, Sawada, Patal, and Cho teach the axial-flow impeller according to claim 36, and Sawada further teaches wherein: 
a hub boss (fig. 2; inner cylinder 11a; [0026]) is provided in the hub cavity (inner cylinder 11a formed inside of outer cylinder 11b, and thus located within a cavity of the hub 11, as suggested in [0026]), 
an outer circumferential wall (fig. 2; outer cylinder 11b; [0026]) of the hub boss being spaced apart from an inner circumferential wall of the hub cavity; and 
a shaft hole (fig. 2; shaft hole 11c; [0026]) configured to be fitted with an output shaft of the motor ([0026]) is formed at the hub boss (as shown in fig. 2) .
Sawada lacks 
a fitting groove communicating with a shaft hole.
Cho further teaches
a fitting groove (fig. 2b; open region on leftmost side of 12, along rotational axis) communicating with a shaft hole (as shown in fig. 2b; [0047]; note: motor not shown, but hole for motor shaft along rotational axis is shown).
Motivation to combine is given above.

In re claim 38, Sawada, Patal, and Cho teach the axial-flow impeller according to claim 37, and Sawada further teaches wherein a plurality of reinforcing rib plates (fig. 2; plurality of ribs 11d; [0026]) are arranged between the inner circumferential wall (11a) of the hub cavity and the outer circumferential wall (11b) of the hub boss at intervals along a circumferential direction of the hub boss (as shown in fig. 2).
In re claim 39, Sawada, Patal, and Cho teach the axial-flow impeller according to claim 38, and Sawada further teaches wherein 
each of the reinforcing rib plates (fig. 2; plurality of ribs 11d; [0026]) is connected with 
the outer circumferential wall (11b, as shown in fig. 2) of the hub boss, 
the inner circumferential wall (11a, as shown in fig. 2) of the hub cavity (region between 11a and 11b), and 
a front end wall of the hub cavity (as suggested via fig. 2-fig. 3; fig. 2 shows the ribs connecting between 11a and 11b; while fig. 3 shows the ribs as being largely absent, suggesting that they are connected between 11a and 11b at the front end surface of the hub).
In re claim 40, Sawada, Patal, and Cho teach the axial-flow impeller according to claim 37, and Sawada further teaches wherein 
in a direction from the front end surface to the rear end surface of the hub, 
the outer circumferential wall of the hub boss extends obliquely in a direction towards a central axis of the hub (as shown in fig. 2-fig. 3).

Claims 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Sawada (U.S. 20180066521) in view of Patal (U.S. 4089618) in view of Cho et. al. (U.S. 20030012656) and in further view of Kim et. al. (U.S. 20180080468).
In re claim 41, Sawada, Patal, and Cho teach the axial-flow impeller according to claim 36, but lack wherein: 
a plurality of stacking bosses 
are formed on the front end surface of the hub, 
arranged at intervals along a circumferential direction of the hub, and 
located at an outer circumferential side of the fitting groove; and 
when the axial-flow impeller is stacked axially to another axial-flow impeller, 
the stacking bosses of one of the axial-flow impeller and the other axial-flow impeller extend into the hub cavity of another one of the axial-flow impeller and the other axial-flow impeller and are fitted with the inner circumferential wall of the hub cavity of the other one of the axial-flow impeller and the other axial-flow impeller.
Kim teaches 
a plurality of stacking bosses (fig. 6; positioning groove 112; [0076])
are formed on the front end surface of the hub (as shown in fig. 6), 
arranged at intervals along a circumferential direction of the hub (as shown in fig. 3-fig. 4), and 
located at an outer circumferential side of the fitting groove (fig. 4; fitting groove 122; [0075]); and 
when the axial-flow impeller is stacked axially to another axial-flow impeller (as shown in fig. 6), 
the stacking bosses of one of the axial-flow impeller and the other axial-flow impeller extend into the hub cavity of another one of the axial-flow impeller and the other axial-flow impeller and are fitted with the inner circumferential wall of the hub cavity of the other one of the axial-flow impeller and the other axial-flow impeller (as shown in fig. 6; note how the lower axial flow impeller fits inside the inner circumferential wall portion of the hub of the above axial flow impeller).
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Sawada, to incorporate a hub having a plurality of stacking bosses and other features, as clearly suggested and taught by Kim, in order to reduce manufacturing costs, as well as the size of a hub and an air conditioner including the fan ([0007]), prevent concentration of stress between blades and a hub ([0009]), provide for easy storage and transport ([0010]), and to improve air-flowing performance with a reduced volume ([0012]).

In re claim 42, Sawada, Patal, Cho and Kim teach the axial-flow impeller according to claim 41, and Kim further teaches wherein each of the stacking bosses extends along the circumferential direction of the hub (as shown in fig. 4).
In re claim 43, Sawada, Patal, Cho and Kim teach the axial-flow impeller according to claim 41, and Kim further teaches wherein: 
a hub boss (fig. 6; positioning projection 111; [0075]) is provided in the hub cavity, 
an outer circumferential wall of the hub boss being spaced apart from an inner circumferential wall of the hub cavity (as shown in fig. 6); 
a shaft hole (fig. 6; shaft coupling hole 121; [0050-0051]) configured to be fitted with an output shaft of a motor (driving motor 740; [0050-0051]) is formed on the hub boss and communicated with the fitting groove; 
a plural reinforcing rib plates (fig. 3; support ribs 140; [0052]) are arranged between the inner circumferential wall of the hub cavity and the outer circumferential wall of the hub boss at intervals along a circumferential direction of the hub boss (as shown in fig. 3), 
a rear end surface of each of the reinforcing rib plates (as shown in fig. 3) being located at a front side of the rear end surface of the hub (as shown in fig. 3), 
a distance between the rear end surface of each of the reinforcing rib plates and the rear end surface of the hub is not less than a thickness of each of the stacking bosses in a front-rear direction (as shown in fig. 3 and fig. 6; note if the distance between the ribs and the rear end surface was less than the thickness of the stacking bosses, then the fans would not fit together as tightly as shown in fig. 6).

Allowable Subject Matter
Claims 31-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for indication of Allowable Subject Matter
In re claim 31, claim 31 requires 
at least one of the blades includes 
a thinned region spaced apart from the front edge and the outer edge of the at least one blade, and 
the thinned region has a thickness less than a thickness of other regions of the at least one of the blades other than the thinned region
In re claim 32, claim 32 requires 
a blade root of at least one blade of the blades includes a thickened portion close to a front edge of the at least one blade.
The prior art of record fails to show or reasonably teach in combination the above features.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BAILEY whose telephone number is (571)272-5692. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN D BAILEY/Examiner, Art Unit 3747                                                                                                                                                                                                        
/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747